                Case 19-50966-BLS   Doc 24-1   Filed 01/06/21   Page 1 of 3




                                EXHIBIT A TO ORDER




DOCS_DE:232407.1 94811/003
                  Case 19-50966-BLS              Doc 24-1     Filed 01/06/21        Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

WOODBRIDGE GROUP OF COMPANIES,                                     Case No. 17-12560 (BLS)
LLC, et al.,1
                                                                   (Jointly Administered)
                           Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in                     Adv. Proc No. 19- _________ (BLS)
interest to the estate of Woodbridge Group of
Companies, LLC, et al.,

                                    Plaintiff,

          v.

[DEFENDANT NAME],

                                    Defendant.

                              STIPULATION TO TOLL
               DISCOVERY UNTIL AFTER THE CONCLUSION OF MEDIATION

          Plaintiff Michael Goldberg, (the “Plaintiff”), as Liquidating Trustee of the Woodbridge

Liquidation Trust, successor in interest to the estate of Woodbridge Group of Companies, LLC,

et al., and the above-captioned defendant (the “Defendant” and together with the Plaintiff, the

“Parties”), hereby agree and stipulate that, in according with the scheduling order dated

________________, 2020, discovery shall be tolled until after the filing of a mediator’s

Certificate of Completion pursuant to Local Rule 9019-5(f)(ii).




1   The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
    follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
    (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
    91423.
                                                         11
DOCS_DE:232407.1 94811/003
                Case 19-50966-BLS   Doc 24-1     Filed 01/06/21        Page 3 of 3




Dated: _______________, 2020

 [FIRM]                                        PACHULSKI STANG ZIEHL & JONES LLP



 By:                                           By:
       [Attorney]                              Richard M. Pachulski (CA Bar No. 90073)
       [Address]                               Andrew W. Caine (CA Bar No. 110345)
       [City, State, Zip]                      Bradford J. Sandler (DE Bar No. 4142)
       Tel: ___________                        Colin R. Robinson (DE Bar No. 5524)
       Fax: __________                         919 North Market Street, 17th Floor
       Email: ___________                      P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
       Counsel for Defendant                   Telephone: 302-652-4100
                                               Fax: 302-652-4400
                                               Email: rpachulski@pszjlaw.com
                                                      acaine@pszjlaw.com
                                                      bsandler@pszjlaw.com
                                                      crobinson@pszjlaw.com

                                               Counsel for Plaintiff




                                          12
DOCS_DE:232407.1 94811/003
